REIF, Judge,
specially concurring.
I concur to sustain the denial of the claim on the ground that the statute of limitations had expired. However, I do so on a more limited basis than that expressed by the majority. I regard the dispositive factor to be Employer’s lack of knowledge that Claimant was receiving any continued treatment for the job-related injury in question, rather than the fact he was receiving continued treatment from the group health maintenance organization insurer. Had Claimant shown such knowledge, or even had shown some circumstances from which Employer “should have known” of the continued treatment, the statute of limitation would have been tolled, see National Zinc Co. v. Van Gunda, 402 P.2d 264, 266-68 (Okla.1965), holding that Claimant’s telephone calls to his supervisor, company safety man and personnel nurse that he was going to miss work to see a non-company doctor about being “down in the back” were sufficient circumstances from which Employer should have known that he was seeking treatment for a recent job-related back injury, even though Claimant did not expressly say that the treatment was for the job-related injury.
Unlike Van Gunda, upon which he relies, Claimant in the instant case has not shown any reason or circumstance why Employer “obviously knew its group health insurance was treating [his] work related injury ... and acquiesced in this course of action.” Indeed, Claimant has not shown or even explained why Employer should have known that he was continuing to experience physical problems from the job-related injury and required further treatment.